DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/29/2021.
Applicant’s election without traverse of claims 1-9 in the reply filed on 6/29/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “a dissolved oxygen concentration in the chemical liquid is adjusted by setting a mixing ratio”; however, setting a mixing ratio is insufficient to provide the step of a dissolved oxygen concentration.  Setting a mixing ratio merely indicates a desired ratio between the two gases, it does not on its own provide a concentration.  Rather, valves are controlled to feed the gases  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  operating valves to feed the gases, after setting a mixing ratio, to adjust the dissolved oxygen concentration.  Claims 2-9 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ida et al. (U.S. Patent No. 8,999,069).
 Regarding claim 1, Ida et al. discloses a chemical liquid preparation method of preparing a chemical liquid for treating a film formed on a substrate (column 1, lines 13-16), comprising: 
a gas dissolving process (reference #7) in which an oxygen-containing gas and an inert-gas-containing gas are dissolved in a chemical liquid by supplying the oxygen-containing gas which contains 
wherein in the gas dissolving process, a dissolved oxygen concentration in the chemical liquid is adjusted by setting a mixing ratio between the oxygen-containing gas and the inert-gas-containing gas supplied to the chemical liquid as a mixing ratio corresponding to a predetermined target dissolved oxygen concentration (figure 4; column 2, lines 38-52; column 3, lines 36-67; column 5, lines 19-22; column 5, lines 35-46; column 8, lines 14-33; column 9, lines 30-35; column 10, lines 38-40).
Regarding claim 2, Ida et al. discloses wherein the chemical liquid to be prepared comprises a TMAH-containing chemical liquid which contains tetramethylammonium hydroxide (TMAH) (column 4, lines 4-12).
Regarding claim 3, Ida et al. discloses wherein the gas dissolving process comprises a process in which bubbles are generated in the chemical liquid by discharging the oxygen-containing gas and the inert-gas-containing gas in the chemical liquid (reference #9 and 9a; column 6, lines 46-58; column 8, lines 8-28).
Regarding claim 4, Ida et al. discloses wherein the gas dissolving process comprises a process in which bubbles are generated in the chemical liquid by discharging the oxygen-containing gas and the inert-gas-containing gas in the chemical liquid (reference #9 and 9a; column 6, lines 46-58; column 8, lines 8-28).
Regarding claim 5, Ida et al. discloses wherein the chemical liquid to be subjected to the gas dissolving process comprises a chemical liquid recovered from a processing unit (reference #6; column 7, lines 50-66).
Regarding claim 6, Ida et al. discloses wherein the gas dissolving process comprises
a first gas dissolving process in which a dissolved oxygen concentration of the chemical liquid is adjusted by setting a mixing ratio between the oxygen-containing gas and the inert-gas-containing gas 
a second gas dissolving process in which a dissolved oxygen concentration in the chemical liquid is adjusted by setting a mixing ratio between the oxygen-containing gas and the inert-gas-containing gas supplied to the chemical liquid as a mixing ratio for the target dissolved oxygen concentration to the chemical liquid after gas is dissolved by the first gas dissolving process (figure 4 indicates multiple (first and second) dissolving processes performed one after the other; column 8, lines 11-48 (second, adjusted concentration of gas is dissolved after first ratio gas is dissolved and exhausted)).
Regarding claim 7, Ida et al. discloses wherein the mixing ratio of a supply flow rate of the oxygen-containing gas to a supply flow rate of the inert-gas-containing gas in the first gas dissolving process is the same as the mixing ratio of the supply flow rate of the oxygen-containing gas to the supply flow rate of the inert-gas-containing gas in the second gas dissolving process (figure 4, Example 1, being first dissolving process, and Example 2, being second dissolving process, have same mixing ratio).
Regarding claim 8, Ida et al. discloses wherein the mixing ratio of a supply flow rate of the oxygen-containing gas to a supply flow rate of the inert-gas-containing gas in the first gas dissolving process is higher than the mixing ratio of the supply flow rate of the oxygen-containing gas to the supply flow rate of the inert-gas-containing gas in the second gas dissolving process (figure 3, first and second dissolving processes shown with different ratios; figure 4, Comparative Example 1 is first dissolving process and Example 2 is second dissolving process; column 8, lines 11-48).
Regarding claim 9, Ida et al. discloses a measurement process in which a dissolved oxygen concentration of the chemical liquid after gas is dissolved by the gas dissolving process is measured (reference #12; column 8, lines 37-46);

an oxygen-containing gas dissolving process in which, when the dissolved oxygen concentration measured in the measurement process is lower than the target dissolved oxygen concentration, the oxygen-containing gas is dissolved in the chemical liquid obtained after gas is dissolved by the gas dissolving process by supplying the oxygen-containing gas to the chemical liquid obtained after gas is dissolved by the gas dissolving process (column 8, lines 29-41).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shibayama (U.S. Patent No. 7,237,562) discloses the gas dissolving process (third preferred embodiment columns 10-18, lines 45-20).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ELIZABETH INSLER/Primary Examiner, Art Unit 1774